Exhibit 10.14


American Tower Corporation
Notice of Grant of Performance-Based Restricted Stock Units and PSU Agreement
(U.S. Employee / Time) ([Position])
American Tower Corporation
ID: 65-0723837
116 Huntington Ave
Boston, MA 02116
Administrator
116 Huntington Avenue 11th Floor
Boston MA United States 02116
Participant Name:
PSU Number:
Plan:
ID:



American Tower Corporation, a Delaware corporation (the “Company”), hereby
grants to the Participant named above (“you”) an award of performance-based
restricted stock units (the “PSUs”) representing the right to receive a number
of shares of Common Stock, par value $0.01 per share (the “Stock”) of the
Company equal to, higher than or lower than (including zero) the number of PSUs
subject to your Target Award (as set forth below) on the terms of this Notice of
Grant of Performance-Based Restricted Stock Units and PSU Agreement (this
“Agreement”), subject to your acceptance of this Agreement and the provisions of
the American Tower Corporation 2007 Equity Incentive Plan, as amended from time
to time (the “Plan”).
Date of Grant:
 
, 20
 
 
 
Performance Period:
January 1, 20
 
to
December 31, 20
 
 
Target Award:
 
 
 
 
 
Scheduled Vesting Date:
 
 
 
 
 

A number of PSUs (which number could be zero) will vest and any underlying
shares will become issuable on the third anniversary of the Date of Grant (the
“Scheduled Vesting Date”), subject to the terms of this Agreement, including but
not limited to Appendix A, and the terms of the Plan.
 
 
 
 
 
American Tower Corporation
 
Date

By your signature below, you agree with the Company to the terms of this
Agreement.
 
 
 
 
 
Participant
 
Date



















--------------------------------------------------------------------------------












********************
Alternative (for electronic award administration):


Participant’s Online Acceptance is required through E*TRADE


I understand that I must accept this grant online through my E*TRADE account. 
By doing so I acknowledge that I agree with the Company to the terms of this
Agreement, and I intend that by clicking the “Accept” button for this grant
package to have the same force in all respects as my handwritten signature.


2





--------------------------------------------------------------------------------













Terms of Performance-Based Restricted Stock Units
1.Plan Incorporated by Reference. The provisions of the Plan are incorporated
into and made a part of this Agreement by this reference. Capitalized terms used
and not otherwise defined in this Agreement have the meanings given to them in
the Plan. The Committee administers the Plan, and its determinations regarding
the interpretation and operation of the Plan and this Agreement are final and
binding. The Board may in its sole discretion at any time terminate or from time
to time modify and amend the Plan as provided therein. You may obtain a copy of
the Plan without charge upon request to the Company’s Human Resources
Department.
2.    Grant of Award. The Company has granted to you a Target Award of PSUs,
subject to the terms of this Agreement, including but not limited to Appendix A,
and the terms of the Plan. Each PSU represents the right to receive one share of
Common Stock upon vesting and settlement in accordance with the terms of this
Agreement.
3.    Vesting of PSUs. (i) Subject to Section 6 and the other terms hereof, and
provided you are employed by the Company or any of its Affiliates on the
Scheduled Vesting Date, the number of PSUs which will vest on the Scheduled
Vesting Date will be determined based on the Company’s achievement of Threshold,
Target or Maximum levels (“Performance Goals”) of Adjusted Funds From Operations
per share (“AFFO per Share”) and Return on Invested Capital (“ROIC”), each as
defined by the Committee on the Date of Grant (collectively, the “Metrics”), in
respect of the Performance Period and the weighting given to each Metric as set
forth in Appendix A hereto. The Committee will determine the level of the
Company’s achievement against the Performance Goals at a reasonably practicable
time following the end of the Performance Period but in no case later than the
Scheduled Vesting Date. For each Metric, should the Company fail to achieve at
least Threshold, zero percent (0%) of the applicable portion of the Target Award
shall vest. For each Metric, should the Company achieve: (x) Threshold, fifty
percent (50%) of the applicable portion of the Target Award shall vest, (y)
Target, one hundred percent (100%) of the applicable portion of the Target Award
shall vest, and (z) Maximum (or greater), two hundred percent (200%) of the
applicable portion of the Target Award shall vest. For each Metric, should the
Company achieve a performance level that falls between the Performance Goals,
the applicable portion of the Target Award that shall vest will be determined
using straight-line interpolation. Any PSUs that are determined not to vest on
the Scheduled Vesting Date will be forfeited and canceled for no value.
(ii) Notwithstanding Section 3(i), in the event of a Change of Control (as
defined below) during the Performance Period, the number of PSUs that will be
eligible to vest on the Scheduled Vesting Date pursuant to the terms of this
Agreement will be equal to the Target Award.


3





--------------------------------------------------------------------------------











4.    Settlement of Vested PSUs. Subject to Sections 6 and 7, within sixty (60)
days after the Scheduled Vesting Date, the Company will deliver to you or your
legal representative the number of shares of Stock underlying your vested PSUs.
5.    Dividend Equivalents. At the time the Company delivers shares of Stock in
respect of your vested PSUs under Section 4 or Section 6, as applicable, the
Company will also pay you a lump sum cash amount equal to the cash dividends you
would have received had you held such number of shares of Stock from the Date of
Grant through the date of your receipt of such shares of Stock in settlement of
your vested PSUs. No interest will accrue on such dividend equivalents. No
dividend equivalent amounts will be paid in respect of unvested or forfeited
PSUs.
6.    Termination of Employment; Change of Control.
6.1. Subject to Sections 6.2 and 6.3 below, upon termination of your employment
with the Company and its Affiliates for any reason prior to the Scheduled
Vesting Date, you will forfeit all of your PSUs awarded under this Agreement,
together with any accrued dividend equivalents, as of the date of termination
and all such PSUs and accrued dividend equivalents will be canceled for no
value.


6.2. (a)     Subject to Sections 7 and 8 herein, in the event of termination of
your employment with the Company and its Affiliates due to (x) Disability or (y)
death (each, a “Separation Event”), if the date of termination is:
(i) on or within six (6) months from the Date of Grant, the number of PSUs that
will vest on the Scheduled Vesting Date shall be prorated and determined by
multiplying (xx) the full number of PSUs that would have vested on the Scheduled
Vesting Date, as determined pursuant to Section 3(i) or 3(ii), as applicable, of
this Agreement, by (yy) a fraction, the numerator of which is the number of
complete months during the Performance Period prior to the Separation Event and
the denominator of which is thirty-six (36);
(ii) after the date that is six (6) months from the Date of Grant, the full
number of PSUs, as determined pursuant to Section 3(i) or 3(ii), as applicable,
of this Agreement, will vest on the Scheduled Vesting Date.
(b)    Subject to Sections 7 and 8 herein, in the event of termination of your
employment with the Company and its Affiliates due to a Qualified Retirement and
you deliver the written notice of your intent to retire to the chief executive
officer of the Company (“CEO”) on a date that is:


4





--------------------------------------------------------------------------------











(i) on or within six (6) months from the Date of Grant, you will forfeit all of
your PSUs awarded under this Agreement, together with any accrued dividend
equivalents, as of the date of termination and all such PSUs and accrued
dividend equivalents will be canceled for no value;


(ii) after the date that is six (6) months from the Date of Grant and you enter
into a transition plan with the Company upon terms agreed between you and the
CEO and approved by the Committee (“Transition Plan”) and the CEO and the
Committee determine that you have successfully completed such Transition Plan,
the full number of PSUs, as determined pursuant to Section 3(i) or 3(ii), as
applicable, of this Agreement, will vest on the Scheduled Vesting Date;


(iii) after the date that is six (6) months from the Date of Grant and (x) you
enter into a Transition Plan and the CEO and the Committee determine that you
have not successfully completed such Transition Plan or (y) you do not enter
into a Transition Plan, the number of PSUs that will vest on the Scheduled
Vesting Date shall be prorated and determined by multiplying (xx) the full
number of PSUs that would have vested on the Scheduled Vesting Date, as
determined pursuant to Section 3(i) or 3(ii), as applicable, of this Agreement,
by (yy) a fraction, the numerator of which is the number of complete months
during the Performance Period prior to the date of termination and the
denominator of which is thirty-six (36).


(c)    The Company will deliver to you or your legal representative the number
of shares of Stock underlying the PSUs vesting under this Section 6.2 within
sixty (60) days following the Scheduled Vesting Date; provided, however, if you
are a “specified employee” as defined in Treasury Regulation Section 1.409A-1(i)
or any successor provision, on the date of your Qualified Retirement, then,
irrespective of any other provision contained in this Agreement, any shares
vesting pursuant to a Qualified Retirement shall be delivered on the later of
(I) sixty (60) days following the Scheduled Vesting Date or (II) the first day
of the seventh month following the date of your (A) Qualified Retirement or, if
earlier (B) the date of your death.


6.3. Subject to Sections 7 and 8 herein, in the event of Qualifying Termination
(including a termination by you for Good Reason if the Good Reason condition
occurs within two years following the Change of Control and the notice and
remedy provisions relating to the Good Reason set forth in the Severance Plan
are, or are not, as applicable, satisfied) occurring within fourteen (14) days
prior to a Change of Control or two (2) years following a Change of Control, a
number of PSUs determined by multiplying (a) the Target Award by (b) a fraction,
the numerator of which is the number of complete months during the Performance
Period prior to the Qualifying Termination and the denominator of which is
thirty-six (36), will vest on the date of the Qualifying Termination. The
Company will deliver to you or your legal representative the


5





--------------------------------------------------------------------------------











number of shares of Stock underlying such vested PSUs within sixty (60) days
following the date of the Qualifying Termination; provided, however, if you are
a “specified employee” as defined in Treasury Regulation Section 1.409A-1(i) or
any successor provision, on the date of your Qualifying Termination, then,
irrespective of any other provision contained in this Agreement, any shares
vesting pursuant to a Qualifying Termination shall be delivered on the first day
of the seventh month following the date of your (i) Qualifying Termination or,
if earlier (ii) the date of your death.
6.4. For purposes of this Agreement:


(i) “Change of Control” and “Qualifying Termination” shall have the meanings set
forth in the Severance Policy - Executive Vice Presidents and Chief Executive
Officer under the American Tower Corporation Severance Plan, as amended from
time to time (together, the “Severance Plan”). A Qualifying Termination does not
include termination of your employment if you are eligible for Qualified
Retirement at the time of such termination.


(ii) “Qualified Retirement” shall mean that (a) you have a combined age and
years of service with the Company and its Affiliates of at least 65 years,
provided further that you must (I) be at least 55 years old and (II) have a
minimum of five years of service with the Company and its Affiliates, (b) you
experience a “separation from service” within the meaning set forth in Section
409A of the Internal Revenue Code of 1986, as amended, and the regulations
promulgated thereunder, and (c) you execute a release containing non-compete,
non-solicitation and non-disparagement provisions in a form and with the content
satisfactory to the Company.


(iii) “Disability” shall have the meaning set forth in Section 409A of the
Internal Revenue Code of 1986, as amended, and the regulations promulgated
thereunder.


7.    Withholding Taxes. The Company shall withhold from issuance in settlement
of your vested PSUs the
number of shares of Stock (valued at their Fair Market Value on such vesting
date) necessary to satisfy the minimum tax withholding obligations arising from
your receipt of such shares of Stock. The cash payment of the accrued dividend
equivalents is treated as taxable income and added to the value of the total
PSUs. Notwithstanding the foregoing, tax withholding with respect to the issued
shares of Stock and cash payment of dividend equivalents shall be first applied
against the cash payment of dividend equivalents and, accordingly, may reduce
the total number of shares of Stock required to be withheld in order to satisfy
the minimum withholding tax obligation.


6





--------------------------------------------------------------------------------















8.    Termination; Forfeiture. (i) Notwithstanding any other provision of this
Agreement, you shall be obligated to (a) transfer to the Company any shares of
Stock previously issued upon vesting of PSUs and dividend equivalents and (b)
pay to the Company all gains realized by any person from the disposition of any
such shares if: (I) your employment with the Company or any Affiliate is
terminated for cause, (II) following termination of employment for any reason,
either (A) the Company determines that you engaged in conduct while an employee
that would have justified termination for cause or (B) you violate any
applicable confidentiality or non-competition agreement with the Company or any
Affiliate, (III) at the Committee’s discretion, in the event of a restatement of
the Company’s financial statements or (IV) as otherwise required by law.
Termination for cause means criminal conduct involving a felony in the U.S. or
the equivalent of a felony under the laws of other countries, material
violations of civil law related to your job responsibilities, fraud, dishonesty,
self-dealing, breach of your obligations regarding the Company’s intellectual
property, or willful misconduct that the Committee determines to be injurious to
the Company.


9.    Compliance with Law; Lock-Up Agreement. The Company shall not be obligated
to issue any shares of Stock upon vesting of your PSUs unless the Company is
satisfied that all requirements of law or any applicable stock exchange in
connection therewith (including without limitation the effective registration or
exemption of the issuance of such shares under the Securities Act of 1933, as
amended, and applicable state securities laws) have been or will be complied
with, and the Committee may impose any restrictions on your rights as it shall
deem necessary or advisable to comply with any such requirements; provided that
the Company will issue such shares on the earliest date at which it reasonably
anticipates that such issuance will not cause such violation. You further agree
hereby that, as a condition to the issuance of shares upon vesting of your PSUs,
you will enter into and perform any underwriter’s lock-up agreement requested by
the Company from time to time in connection with public offerings of the
Company’s securities.


10.    Rights as PSU Holder or Stockholder. PSUs are unfunded, unsecured
obligations of the Company. You shall not have any rights under the PSUs until
all conditions that are required to be met in order to issue the underlying
shares of Stock have been satisfied. You shall have no rights as a stockholder
with respect to any shares of Stock covered by the PSUs until the issuance of
such actual shares of Stock.


11.    Effect on Your Employment. Neither the adoption, maintenance or operation
of the Plan nor the award of the PSUs and the dividend equivalents with respect
to your PSUs confers upon you any right to continue your employment with the
Company or any Affiliate, nor shall they interfere with the rights of the
Company or any Affiliate to terminate or otherwise change the terms of such
employment or service at any time, including, without limitation, the right to
promote, demote or reassign you from one position to another in the Company or
any Affiliate. Unless the Committee otherwise provides in any case, your
employment with an Affiliate shall


7





--------------------------------------------------------------------------------











be deemed to terminate for purposes of the Plan when such Affiliate ceases to be
an Affiliate of the Company.


12.    Nontransferability. You may not assign or transfer the PSUs or any rights
with respect thereto, including without limitation, the dividend equivalents
with respect to the PSUs, except by will or by the laws of descent and
distribution or to the extent expressly permitted in writing by the Committee.


13.    Corporate Events. The terms of the PSUs and the dividend equivalents with
respect to the PSUs may be changed without your consent as provided in the Plan
upon a Change of Control or certain other corporate events affecting the
Company. Without limiting the foregoing, the number and kind of shares or other
securities or property issuable upon settlement of the PSUs may be changed, the
PSUs may be assumed by another issuer, or the PSUs may be terminated, as the
Committee may consider equitable to the participants in the Plan and in the best
interests of the Company.


14.    Governing Law. This Agreement shall be governed by and construed and
enforced in accordance with the applicable laws of the United States of America
and the law (other than the law governing conflict of law questions) of the
Commonwealth of Massachusetts except to the extent the laws of any other
jurisdiction are mandatorily applicable.


15.    Amendment and Termination of the PSUs. The PSUs and the dividend
equivalents with respect to the PSUs awarded hereunder may be amended or
terminated by the Company with or without your consent, as permitted by the
Plan.












    


8





--------------------------------------------------------------------------------











Appendix A






Performance Goals


AFFO per Share(1)  (70% Weighting)
Cumulative Growth
 
 
Threshold (50% payout)
$
 
 
Target (100% payout)
$
 
 
Maximum (200% payout)
$
 
 
 
 
 
 
ROIC(1) (30% Weighting)
3 Year Average
 
 
Threshold (50% payout)
 
 
 
Target (100% payout)
 
 
 
Maximum (200% payout)
 
 
 
 
 
 
 
(1) No adjustment for acquisition or foreign currency fluctuations.


Payout for performance between Threshold, Target and Maximum is interpolated on
a straight-line basis.









9



